EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Replogle (Reg. No. 52,161) on February 25, 2021.
The application has been amended as follows:

claim 1,
line 11, deleted “of”, inserted after “frequency”, -- that --;
line 14, deleted “the” before “processing”;
line 15, inserted before “less”, -- that is restricted to --;
claim 5, line 2, deleted “further”;
claim 6, 
line 10, deleted “percentage of”, inserted after “maximum”, -- frequency that --;
line 13, deleted “the” before “processing”;
line 14, inserted before “less”, -- that is restricted to --;
claim 10, line 2, deleted “further”;
claim 11, 
line 6, 
deleted “a” after “utilize”, inserted after “utilize”, -- the --;
deleted “of the device”;
line 13, deleted “percentage of”, inserted after “maximum”, -- frequency that --;
line 15, deleted “the” before “processing”;
line 16, 
deleted “the” before “corresponding”, inserted before “corresponding”, -- a --; 
inserted before “less”, -- that is restricted to --;
claim 15, line 2, deleted “further”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181.  The examiner can normally be reached on Tuesday to Thursday, 10 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov